     Case 1:18-cv-12571-LTS Document 12 Filed 01/10/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSEl


    RIMMA VAKS
                                                               35^,
                         Plaintiff,                            53s-   ^^       O
                                                                               r—
                                                                      ^        m
                                                                      ~        XJ-n
    V.                                                                O
                                                       Civil               com

    TOM QUINLAN, DORIAN LEBLANC and
                                                      IMS-cv-g^l-Zg?- oci
                                                               Co.—
                                                                 cr   IV   3«
    LUMIRADX                                                               o
                                                                           m
                        Defendants




                 Hoiioi/i ~^0 O(               E
    /^/ez? '?>€ (E[f           hne. (^cc^s'y               trC/^
    Iorc/^^ 7^0 i-yroe^eo/ uy/E?

         'O-Qci-fu (ICj^
              \/^Of

&
